DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 17/175,328.  Claims 15-25 presented via Preliminary Amendment are pending and subject to examination in this Office action.  Claims 1-14 were canceled in the noted Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claims 15, 19 and 23, the term “the weight” lacks proper antecedent basis.  Further regarding this recitation, it is unclear as to how much weight of the building the vertical structural members are configured to support.  Clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-25 are rejected under 35 U.S.C. 103 as unpatentable over Cermak (U.S. Patent Application Publication No. 2017/0097171), in view of Anderson (U.S. Patent Application Publication No. 2018/0347175).
Regarding independent claims 15, 19 and 23, Cermak describes a modular structural louver system/method comprising: 
a frame (20) comprised of at least two vertical secondary structural support members (20c, 20d) configured to support (i.e., capable of supporting) the weight of a building (Fig. 1A), and a plurality of horizontal structural support members (20a, 20b) at least one of which is configured to support (i.e., capable of supporting) a catwalk (Fig. 1A), wherein ends of said horizontal support members are attached to sides of said vertical support members (Fig. 1A);
a plurality of louvers (30) attached to the frame; and
a plurality of dampers (60 or 110), each of said dampers being attached to one of said plurality of louvers (Figs. 19 and 20).
Cermak does not appear to expressly describe that its modular structural louver system is configured to be completely assembled at a location other than a construction site of the building for subsequent transport to the construction site of the building for installation thereon.  As evidenced by Anderson, it was old and well-known in the art to pre-fabricate and pre-assemble such louver systems off-site and transport the same to the construction site of the building for installation thereon (¶ [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to completely assemble the system at a location other than a construction site of the building for subsequent transport to the construction site of the building for installation thereon to streamline the construction process.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
Accordingly, Cermak as modified by Anderson results in the claimed invention.

Regarding claims 16, 21 and 25, further comprising a plurality of electronic actuators, at least one of said plurality of actuators being attached to one of said plurality of dampers (¶ [0075]).

Regarding claims 17 and 22, further comprising a plurality of wires wherein one end of at least one of said plurality of wires is attached to at least one of said plurality of actuators (¶ [0075]).

Regarding claims 18, 20 and 24, wherein outside vertical flanges of said louvers are sealed (via 50) against edges of said vertical secondary support members before transport of said structural louver system to the construction site.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-25 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-9 of U.S. Patent No. 11,208,801.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '801 patent and/or are obvious variants thereof.
Moreover, the Examiner notes that the Restriction Requirement in Application No. 17/175,328 was withdrawn in the Notice of Allowance mailed on 1 November 2021.  Accordingly, it is the Examiner’s view that the rejected claim is properly subject to rejection for double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY MINTZ/
Primary Examiner, Art Unit 3635